IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF: BERNICE M. KANE,              : No. 363 MAL 2017
POWER OF ATTORNEY                        :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
PETITION OF: LAUREN HOPE KANE            :
                                         :
                                         :




                                    ORDER



PER CURIAM

     AND NOW, this 10th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.